Citation Nr: 0840883	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to June 6, 2006. 

2.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period beginning June 6, 2006.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted service 
connection for PTSD and awarded a 30 percent disability 
rating, effective November 3, 2005.  The veteran appealed the 
initial rating for PTSD.  

Subsequently, the RO increased the initial rating for PTSD to 
70 percent, effective November 3, 2005, and awarded a staged 
rating of 30 percent, effective June 6, 2006.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Prior to June 6, 2006, the veteran's service-connected 
PTSD was manifested by no more than an occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as impaired impulse control, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

3.  Since June 6, 2006, the veteran's PTSD was manifested by 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as sleep disturbance, intrusive thoughts, 
nightmares, occasional irritability, exaggerated startle 
response, hypervigilance, and a Global Assessment of 
Functioning (GAF) score of 60.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 
percent for PTSD, for the period prior to June 6, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  The criteria for a rating in excess of 30 percent for 
PTSD, for the period beginning June 6, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2005, January 2007, and May 2008.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in August 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the January 2007 letter. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described in 38 C.F.R. § 3.159(b)(1) of this section arises 
upon receipt of a Notice of Disagreement.  Therefore, 
regarding an initial increased rating for PTSD, the 
requirements outlined in Vazquez-Flores are not applicable 
despite the RO's May 2008 correspondence.  Instead, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found--a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Laws and Regulations 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The criteria for rating all psychiatric disabilities other 
than eating disorders is set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2008).

General Rating Formula for Mental Disorders

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning Scale

The Court has held that GAF scale scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

A score between 60 and 51 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

See 38 C.F.R. § 4.130 (2008) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).


Factual Background 

The veteran was granted service connection for PTSD with an 
initial disability rating of 70 percent, effective November 
3, 2005, with a decreased staged rating of 30 percent, 
effective June 6, 2006.  The veteran disagrees with this 
staged rating and contends that the medical evidence supports 
a rating higher than 30 percent.

The veteran receives psychiatric treatment by Dr. H.J., a 
private psychologist in Raleigh, North Carolina, and has not 
sought treatment from any VA facility.  

The veteran underwent an initial psychiatric assessment by 
Dr. H.J. in November 2005.  A medical record of that 
assessment noted that the veteran had been married twice with 
two adult children, aged 28 and 30.  He was first married in 
1975 for 13 years.  He has worked as a welder for about 30 
years.  The veteran was referred for psychiatric evaluation 
by another veteran.  

The veteran reported a lot of flashbacks related to shooting 
at children while in Vietnam and had a history of repressing 
and avoiding any reminders.  The veteran told the 
psychologist that coming to see him made the situation worse 
because he started to remember things he did not want to 
remember.  He was a heavy drinker most of his life.  After he 
came back from Vietnam he started to have severe symptoms, 
such as intrusive thoughts and daily nightmares.  He said 
that he could not fit in when he came back so he became a 
loner.  The psychologist reported a restrictive affect and 
noted that the veteran felt estranged and detached from 
others.  The veteran also had a sense that something might 
happen to him at any time.  He slept poorly-approximately 
three to four hours daily.  Extensive irritability, angry 
outbursts, and indifferent feelings also were noted.  Memory 
problems, especially related to time in Vietnam, were noted 
as was extreme hypervigilance and exaggeration.  The veteran 
startled easily and reported symptoms of panic disorder 
during which he felt as if he was going to have a heart 
attack.  His second wife accused him of being a loner and not 
communicating at all.  He had thought a lot about leaving his 
wife so he would not need to deal with anyone but himself.  
He was apparently violent with his first wife who had a 
restraining order issued against him.  Suicidal ideation also 
was noted, at least in the past when he thought about killing 
himself and taking somebody with him.  The psychologist noted 
that the veteran had a lot of anger and anger issues.  He had 
thought a lot about killing his first wife.  

On examination, the veteran was described as disheveled and 
while spontaneous, did not volunteer any information unless 
asked.  He seemed a little guarded and not comfortable 
talking about this subject.  Though he was calm and 
cooperative and his speech was normal, poor eye contact was 
noted.  The veteran described his mood as feeling keyed up 
and anxious.  His affect was congruent to his mood.  He 
denied hallucinations.  There was no evidence of psychosis or 
delusions.  His thought processes, attention, and 
concentration were within normal limits.  The psychologist 
noted very good insight and judgment.  The diagnosis was PTSD 
along with alcohol dependence and symptoms of anxiety or 
panic disorder.  The psychologist also noted that symptoms 
affected his work performance as the veteran chose a 
profession where he did not need to interact with anyone and 
that was why he stayed in the job for a long time.  

A December 2005 private medical record indicated that the 
veteran continued to sleep poorly.  He also indicated that he 
regretted starting therapy because he began thinking about 
things and started feeling worse.  The psychologist noted a 
very dull and constricted affect.  The veteran denied any 
suicidal ideation.

A January 2006 private medical record noted that the veteran 
continued to have flashbacks, nightmares, and interrupted 
sleep.  He continued to have drinking issues and got tired of 
dealing with people at work, but continued going to work.  
The psychologist noted a very dull and constricted affect and 
that the veteran avoided eye contact.

A February 2006 private medical record revealed that the 
veteran wished that he had never started therapy because it 
brought back old memories.  His sleep got worse every other 
day and he was still resistant to taking medication.  The 
psychologist noted a constricted and dull effect and poor eye 
contact.  

A May 2006 private medical record revealed that the veteran 
got about three to four hours of sleep at night, that he did 
not like to be dependent on medication, and that he continued 
to do his job with some difficulty.  He got angry easily.  
The psychologist noted that the veteran had a constricted 
affect and that he was tense and anxious.

The veteran underwent a VA examination in June 2006.  The 
veteran complained of interrupted sleep, nightmares five 
times a week along with intrusive thoughts, anxiety, being 
easily startled, and sometimes feeling uncomfortable in 
crowds.  He stated that he never tried to kill himself, but 
had a somewhat sporadic temper.  He did not watch things on 
television about Vietnam because they would upset him.  He 
also reported no panic attacks.  He had been seeing a 
psychologist for six months, but took no psychotropic 
medications.  The veteran worked full-time as a welder and 
had worked for the same company for 30 years.  He did not 
miss work due to psychiatric symptoms.  He was a high school 
graduate.  He lived with his second wife and was not close to 
his two adult children.  He did some chores outside and had 
few friends.  He liked to race motorcycles on drag strips.  

On mental status evaluation, the veteran was noted as alert 
and cooperative though he did not volunteer much information.  
He was casually dressed and in a subdued mood.  His affect 
was appropriate.  There was no impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
veteran was oriented times three.  Both his remote and recent 
memory appeared to be adequate as were his insight and 
judgment.  The examiner noted that the veteran re-experienced 
his Vietnam trauma through nightmares and intrusive thoughts, 
that he was less interested in socializing, felt distant from 
others, had a sleep disturbance, was occasionally irritable, 
anxious, somewhat hypervigilant, and sometimes easily 
startled.  The examiner diagnosed PTSD and alcohol abuse in 
apparent remission.  He assigned a GAF score of 60.  

A July 2006 private medical record revealed that the veteran 
felt stressed out at work lately.  He continued to drink and 
believed that medication was not needed.  His last panic 
attack was noted as two weeks before.  Symptoms such as poor 
sleep and flashbacks continued.  The psychologist noted that 
the veteran appeared disheveled and unkempt and continued to 
have a constricted affect.

An August 2006 private medical record revealed that the 
veteran complained of difficulty sleeping, he was very 
hypervigilant, and once every two to three weeks he felt very 
anxious and tense.  The psychologist noted a dull constricted 
affect and that the veteran appeared unkempt and had poor 
hygiene.

A November 2006 private medical record revealed that the 
veteran was not getting along with his co-workers and slept 
little at night.  The veteran's mood was described as OK most 
of the time, but that he had a lot of flashbacks.  He was 
described as anxious when he went to sleep and a little 
depressed.  The psychologist noted a constricted effect and 
that the veteran was a little anxious and irritable.

A January 2007 private medical record noted that the veteran 
slept for about two to three hours a night, was withdrawn 
from his friends, and did not take medications.  The 
psychologist noted a dull affect and no risk of suicide or 
violence.


Analysis

Based upon the evidence of record, the Board finds that the 
veteran's service-connected PTSD, prior to June 6, 2006, is 
manifested by no more than an occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as impaired impulse control, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  The initial psychiatric 
assessment in November 2005 by a private psychologist is 
persuasive as to a less than total degree of occupational and 
social impairment due to PTSD.  The Board notes that there 
are no GAF scores in this initial assessment or in the 
treatment records of Dr. J.H. found in the claims file.  

The persuasive evidence of record for the period prior to 
June 6, 2006, is not indicative of a total occupational and 
social impairment due to PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or a memory loss for names of close relatives, 
own occupation, or own name.  In fact, these specific 
symptoms are not shown in the psychiatric assessment of 
November 2005 or by the relevant private treatment records.  
Therefore, the Board finds that entitlement to an initial 
rating in excess of 70 percent for PTSD for the period prior 
to June 6, 2006, is not warranted.

The Board also finds that for the period beginning June 6, 
2006, the veteran's PTSD was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: sleep 
disturbance, intrusive thoughts, nightmares, occasional 
irritability, exaggerated startle response, and 
hypervigilance.  The June 2006 VA examiner's opinion as to 
these symptoms attributable to the veteran's service-
connected PTSD is persuasive.  It is also consistent with the 
relevant private treatment records for this time period.  
While notations in July 2006 and August 2006 private 
treatment records as to the veteran's unkempt appearance and 
poor hygiene reflect the "neglect of personal appearance and 
hygiene" standard found for a 70 percent rating, these are 
isolated findings.  The consistent and overwhelming medical 
evidence from the June 2006 VA examination and the relevant 
private treatment records support a 30 percent rating under 
the General Rating Formula noted above. The veteran does not 
take psychiatric medication or require monthly therapy. The 
only GAF score found in the claims file, a score of 60 
percent recorded by the VA examiner, which indicates moderate 
symptoms, is also consistent with the VA examination findings 
and the other relevant private medical evidence for this time 
period.  Therefore, the Board finds that a decreased, 
"staged" rating of 30 percent, and no higher, for PTSD is 
warranted for the period from June 6, 2006 and thereafter.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's PTSD, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The veteran's initial and staged rating clearly 
reflects a severe, but less than total, occupational 
impairment followed by a period of occupational impairment 
with occasional decrease in work efficiency.  In spite of his 
service-connected disability, the veteran is shown to be 
presently and gainfully employed for 30 years with the same 
company.  Neither the November 2005 private psychiatric 
assessment nor the June 2006 VA examiner found that the 
veteran was unable to work because of his PTSD.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.






ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD for the period prior to June 6, 2006, is denied.  

Entitlement to a rating in excess of 30 percent for PTSD for 
the period beginning June 6, 2006, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


